Citation Nr: 1760454	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by acid reflux.

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007, and from October 2007 to November 2010.  His service included three tours of active duty in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2017).  He received the Combat Action Badge (CAB) among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  In August 2014 and July 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

In this regard, the Board observes that, following the issuance of the October 2016 supplemental statement of the case, additional VA treatment records dated in August 2017 and September 2017 were associated with the record.  However, such are irrelevant to the instant claims as they only contain duplicative information of that previously of record and considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board may proceed with the adjudication of the Veteran's claims herein without prejudice to him. 

The issue of service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's symptoms of acid reflux have been attributed to a known clinical diagnosis of gastroesophageal reflux disease (GERD).  

3.  GERD is not shown to be causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by acid reflux, diagnosed as GERD, have not been met.  38 U.S.C. §§ 1110, 1117, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The record reflects that the Veteran is in receipt of the CAB. As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In this case, the record reflects that the Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War; however, his symptoms of acid reflux have been attributed to a known clinical diagnosis of GERD).  Therefore, 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 are inapplicable to his claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that he has acid reflex as a result of his exposure to contaminated water while he served in Iraq from 2006 to 2007.  He stated that he felt acid in the back of throat, epigastric discomfort and pain, and vomited blood on an occasion during his tour of duty.  The Veteran reported that he believed he began having these problems in June 2009.  As such, he contends that service connection for acid reflux is warranted.

The evidence of record shows that the Veteran's symptoms of acid reflux have been attributed to a diagnosis of GERD.  See VA treatment records; March 2015 and September 2016 VA examination reports.  

The Veteran's service treatment records and VA treatment records dated during his active duty service reflect complaints of various gastrointestinal (GI) symptoms.  In this regard, he was admitted to the emergency room at the Pittsburgh VA Medical Center (VAMC) in December 2001 for diarrhea and vomiting.  He was diagnosed with viral gastroenteritis and given Pepto-Bismol.  In October 2002, it was noted that the Veteran complained of abdominal pain for one month; however, diagnostic testing was normal.  Additionally, in post-deployment assessments in January 2009 and May 2009, he denied GI complaints, which included vomiting, diarrhea, and frequent indigestion/heartburn.  

While deployed to Iraq in December 2009, the Veteran complained of nausea, shortness of breath, and weakness.  He also indicated that he was experiencing flu-like symptoms, and had vomited and blacked out.  However, no GI-related diagnosis was rendered; rather, he was assessed with dehydration.   Furthermore, on the Veteran's July 2010 separation medical questionnaire, he denied frequent indigestion or heartburn and he denied stomach, liver, intestinal troubles or ulcers.  Additionally, his August 2010 separation medical examination reflects that his abdomen and viscera were normal upon clinical evaluation.  Furthermore, after service, the record reflects that the Veteran denied any nausea, vomiting, bleeding, constipation, diarrhea, or constitutional signs at a January 2011 VA examination.  

However, in light of his testimony at the May 2013 Board hearing regarding symptoms of acid reflux, the Board remanded the claim in August 2014 in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorder. 

In this regard, the Veteran underwent a VA examination in March 2015.  At such time, it was noted that his signs and symptoms consisted of persistently recurrent epigastric distress, pyrosis, and vomiting/hematemesis at least 3 times per year and the episodes lasting less than 1 day.  The VA examiner explained that the Veteran was offered the option to have additional tests done, which would provide objective evidence for a diagnosis of GERD, but he deferred until after he completed his school year.  The VA examiner found that it was more likely than not that this condition neither occurred during nor was it related to his military service.  However, as noted, the examiner did not complete the aforementioned tests.  

Consequently, as explained in the Board's July 2016 remand, since the March 2015 VA examiner failed to comply with the Board's August 2014 remand directives insofar as he did not obtain all tests that might reasonably illuminate the medical analysis, the Board again remanded case in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his claimed acid reflux.  

In this regard, the Veteran was afforded another VA examination in September 2016.  The VA examiner reviewed all of the records, including the Veteran's STRs, post-service treatment records, and prior diagnostic testing.  During the examination, the Veteran again contributed his symptoms to possible contaminated water while he served in Iraq from 2006 to 2007.  He reported vomiting in his vehicle after drinking orange juice while he served in Iraq.  The examiner stated that the Veteran declined diagnostic testing/work-up.  The Veteran's signs and symptoms consisted of persistently recurrent epigastric distress, pyrosis, and vomiting at least 4 times per year and the episodes lasting less than 1 day.  

The VA examiner found that it was less likely than not that the diagnosed condition had its onset in service, or could otherwise be attributed to service.  As rationale for the opinion, the examiner reported that the Veteran's diagnosed GERD was consistent with his current complaints of acid reflux and symptoms noted at the examination.  She further stated that the most common symptoms of GERD are heartburn (pyrosis), regurgitation, and dysphagia, but the Veteran's STRs and VA treatment records dated from December 2001 to January 2014 were silent for any acid reflux condition, diagnosis, or treatment.  Moreover, the Veteran denied having any acid reflux symptoms on his July 2010 and August 2010 separation exams.  

The Board accords great weight to the September 2016 VA examiner's opinion, as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Importantly, there is no medical opinion of record to the contrary.

To the extent that the Veteran believes that his GERD is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of GERD is a matter not capable of lay observation, and requires medical expertise to determine.  Specifically, the question of causation of GERD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his ultimately diagnosed GERD is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Veteran's opinion as to the etiology of his GERD is not competent evidence and, consequently, is afforded no probative weight.

Based on the foregoing, the Board finds that service connection for GERD is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Therefore, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for service connection for a disability manifested by acid reflux, diagnosed as GERD, is denied.  

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in the July 2016 remand, the Board noted that a VA examination was conducted in March 2015.  At such time, the VA examiner gave a negative opinion, but also stated that the Veteran's "increased dyspnea and syncope with strenuous activity could be due to a respiratory condition related to his exposure to burn pits [during service] or it could be due to aging and deconditioning."  The VA examiner cited literature concerning Iraq Veterans, and explained that the subjects in that study underwent a much more extensive work-up than this Veteran.  The VA examiner concluded that, at that time, "the limited data available to me does not show any clear indication of a respiratory condition."  

In the July 2016 remand, the Board found that, although the March 2015 VA examination contained some favorable indication of an undiagnosed illness, the examination report itself shows that the VA examiner did not obtain all tests that might reasonably illuminate such a medical analysis.  Consequently, the matter was remanded in order to afford the Veteran a new VA examination.

Thereafter, the Veteran was afforded a VA examination September 2016 and, following a physical examination, X-rays, and pulmonary function testing, the examiner found that there was no medical, clinical, or diagnostic evidence to support a current or chronic respiratory/lung condition, diagnosis, or treatment and, thus, such was not incurred in or caused by the environmental exposures during service. 

However, the examiner did not address the Board's request to provide a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to the Veteran's lung complaints that cannot be attributed to a known clinical diagnosis.  Further, she did not address the March 2015 VA examiner's assessment that the Veteran's increased dyspnea and syncope with strenuous activity could be due to a respiratory condition related to his exposure to burn pits or it could be due to aging and deconditioning, or consider his citation to reports in the literature of other veterans with similar symptoms exposed to burn pits in Iraq who have significant pulmonary pathology (NEJM 2011;365(3):222-30).  Thus, the VA examination does not adequately address the questions posed by the Board and a remand is necessary in order to obtain an addendum opinion addressing such matters.

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the VA examiner who conducted the September 2016 respiratory examination.  The record and a copy of this Remand must be made available to the examiner.  If the September 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  

Following a review of the record, the examiner is requested to address the below inquiries:

(A)  Provide a list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to the Veteran's lung complaints that have not been attributed to a known clinical diagnosis. 

(B) The examiner should indicate whether the Veteran has objective indications of a chronic disability manifested by the foregoing lung symptoms, abnormal physical findings, and abnormal laboratory test results that resulted from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(C)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's lung symptoms, abnormal physical findings, and abnormal laboratory test results represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

In addressing such inquiries, the examiner should discuss the medical significance, if any, of the "very mild" decrease in FEV-1 and the FEV1-/FVC percentage noted on VA examination in September 2007; a December 2009 service treatment record wherein the Veteran was treated for complaints of nausea, shortness of breath, and weakness following an episode in which he began to feel lightheaded, vomited, and "blacked out" after doing sprints during physical training; and the Veteran's testimony to the effect that, after one of his tours in Iraq, he had, and continues to have, difficulties with strenuous exercise.

The examiner is also asked to discuss the March 2015 VA examiner's assessment that the Veteran's increased dyspnea and syncope with strenuous activity could be due to a respiratory condition related to his exposure to burn pits or it could be due to aging and deconditioning.  The VA examiner cited reports in the literature of other Veterans with similar symptoms exposed to burn pits in Iraq who have significant pulmonary pathology (NEJM 2011;365(3):222-30).  The prior VA examiner explained that the subjects in that study underwent a much more extensive work-up than this Veteran had undergone at that time.  

A complete rationale for all opinions expressed must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


